Order entered May 15, 2019




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-19-00152-CR

                                      JESUS DIAZ, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F14-76863-M

                                              ORDER
        The reporter’s record was due March 31, 2019. The clerk’s record shows the record was

requested on February 4, 2019. By letter dated April 3, 2019, we notified court reporter Belinda

Baraka that it was overdue and directed her to file it by May 3, 2019. To date, the reporter’s

record has not been filed, and we have had no communication from Ms. Baraka.

        We ORDER court reporter Belinda Baraka to file the reporter’s record in this appeal

WITHIN TWENTY-EIGHT DAYS OF THE DATE OF THIS ORDER. We caution Ms.

Baraka that the failure to do so will result in the Court taking whatever remedies it has available,

including ordering that she not sit until the reporter’s record is filed.
       We DIRECT the Clerk to send copies of this order to the Honorable Ernest White,

Presiding Judge, 194th Judicial District Court; Belinda Baraka, court reporter, 194th Judicial

District Court; and to counsel for all parties.

                                                  /s/    CORY L. CARLYLE
                                                         JUSTICE